


109 HR 5837 IH: YouthBuild Transfer

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5837
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Mr. Castle (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Workforce Investment Act of 1998 to provide
		  for a YouthBuild program.
	
	
		1.Short titleThis Act may be cited as the
			 YouthBuild Transfer
			 Act.
		2.YouthBuild
			 program
			(a)Establishment of
			 YouthBuild program in the Department of LaborSubtitle D of title
			 I of the Workforce Investment Act of 1998 is amended by inserting before
			 section 174 (29 U.S.C. 2919) the following new section:
				
					173A.YouthBuild
				program
						(a)Statement of
				PurposeThe purposes of this section are—
							(1)to enable
				disadvantaged youth to obtain the education and employment skills necessary to
				achieve economic self-sufficiency in occupations in demand and postsecondary
				education and training opportunities;
							(2)to provide
				disadvantaged youth with opportunities for meaningful work and service to their
				communities;
							(3)to foster the
				development of employment and leadership skills and commitment to community
				development among youth in low-income communities; and
							(4)to expand the
				supply of permanent affordable housing for homeless individuals and low-income
				families by utilizing the energies and talents of disadvantaged youth.
							(b)DefinitionsIn
				this section:
							(1)Adjusted
				incomeThe term adjusted income has the meaning
				given the term in section 3(b) of the United
				States Housing Act of 1937 (42 U.S.C. 1437a(b)).
							(2)ApplicantThe
				term applicant means an eligible entity that has submitted an
				application under subsection (c).
							(3)Eligible
				entityThe term eligible entity means a public or
				private nonprofit agency or organization (including a consortium of such
				agencies or organizations), including—
								(A)a community-based
				organization;
								(B)a faith-based
				organization;
								(C)an entity carrying
				out activities under this title, such as a local board;
								(D)a community action
				agency;
								(E)a State or local
				housing development agency;
								(F)an Indian tribe or
				other agency primarily serving Indians;
								(G)a community
				development corporation;
								(H)a State or local
				youth service or conservation corps; and
								(I)any other entity
				eligible to provide education or employment training under a Federal program
				(other than the program carried out under this section).
								(4)Homeless
				individualThe term homeless individual has the
				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11302).
							(5)Housing
				development agencyThe term housing development
				agency means any agency of a State or local government, or any private
				nonprofit organization, that is engaged in providing housing for homeless
				individuals or low-income families.
							(6)IncomeThe
				term income has the meaning given the term in section 3(b) of the
				United States Housing Act of 1937 (42
				U.S.C. 1437a(b)).
							(7)Indian; indian
				tribeThe terms Indian and Indian tribe
				have the meanings given such terms in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).
							(8)Individual of
				limited english proficiencyThe term individual of limited
				English proficiency means an eligible participant under this section who
				meets the criteria set forth in section 203(10) of the Adult Education and
				Family Literacy Act (20 U.S.C. 9202(10)).
							(9)Low-income
				familyThe term low-income family means a family
				described in section 3(b)(2) of the United
				States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)).
							(10)Qualified
				national nonprofit agencyThe term qualified national
				nonprofit agency means a nonprofit agency that—
								(A)has significant
				national experience providing services consisting of training, information,
				technical assistance, and data management to YouthBuild programs or similar
				projects; and
								(B)has the capacity
				to provide those services.
								(11)Registered
				apprenticeship programThe term registered apprenticeship
				program means an apprenticeship program—
								(A)registered under
				the Act of August 16, 1937 (commonly known as the National
				Apprenticeship Act; 50 Stat. 664, chapter 663; 20 U.S.C. 50 et seq.);
				and
								(B)that meets such
				other criteria as may be established by the Secretary under this
				section.
								(12)Transitional
				housingThe term transitional housing means housing
				provided for the purpose of facilitating the movement of homeless individuals
				to independent living within a reasonable amount of time. The term includes
				housing primarily designed to serve deinstitutionalized homeless individuals
				and other homeless individuals who are individuals with disabilities or members
				of families with children.
							(13)Youthbuild
				programThe term YouthBuild program means any
				program that receives assistance under this section and provides disadvantaged
				youth with opportunities for employment, education, leadership development, and
				training through the rehabilitation or construction of housing for homeless
				individuals and low-income families, and of public facilities.
							(c)YouthBuild
				Grants
							(1)Amounts of
				grantsThe Secretary is authorized to make grants to applicants
				for the purpose of carrying out YouthBuild programs approved under this
				section.
							(2)Eligible
				activitiesAn entity that receives a grant under this subsection
				shall use the funds made available through the grant to carry out a YouthBuild
				program, which may include the following activities:
								(A)Education and
				workforce investment activities including—
									(i)work experience
				and skills training (coordinated, to the maximum extent feasible, with
				preapprenticeship and registered apprenticeship programs) in the rehabilitation
				and construction activities described in subparagraphs (B) and (C);
									(ii)occupational
				skills training;
									(iii)other paid and
				unpaid work experiences, including internships and job shadowing;
									(iv)services and
				activities designed to meet the educational needs of participants,
				including—
										(I)basic skills
				instruction and remedial education;
										(II)language
				instruction educational programs for individuals with limited English
				proficiency;
										(III)secondary
				education services and activities, including tutoring, study skills training,
				and dropout prevention activities, designed to lead to the attainment of a
				secondary school diploma or General Education Development credential (GED) or
				other State-recognized equivalent (including recognized alternative standards
				for individuals with disabilities);
										(IV)counseling and
				assistance in obtaining postsecondary education and required financial aid;
				and
										(V)alternative
				secondary school services;
										(v)counseling
				services and related activities, such as comprehensive guidance and counseling
				on drug and alcohol abuse and referral;
									(vi)activities
				designed to develop employment and leadership skills, which may include
				community service and peer-centered activities encouraging responsibility and
				other positive social behaviors, and activities related to youth policy
				committees that participate in decision-making related to the program;
									(vii)supportive
				services and provision of need-based stipends necessary to enable individuals
				to participate in the program and supportive services to assist individuals,
				for a period not to exceed 12 months after the completion of training, in
				obtaining or retaining employment, or applying for and transitioning to
				postsecondary education; and
									(viii)job search and
				assistance.
									(B)Supervision and
				training for participants in the rehabilitation or construction of housing,
				including residential housing for homeless individuals or low-income families,
				or transitional housing for homeless individuals.
								(C)Supervision and
				training for participants in the rehabilitation or construction of community
				and other public facilities, except that not more than 10 percent of funds
				appropriated to carry out this section may be used for such supervision and
				training.
								(D)Payment of
				administrative costs of the applicant, except that not more than 15 percent of
				the amount of assistance provided under this subsection to the grant recipient
				may be used for such costs.
								(E)Adult
				mentoring.
								(F)Provision of
				wages, stipends, or benefits to participants in the program.
								(G)Ongoing training
				and technical assistance that are related to developing and carrying out the
				program.
								(H)Follow-up
				services.
								(3)Application
								(A)Form and
				procedureTo be qualified to receive a grant under this
				subsection, an eligible entity shall submit an application at such time, in
				such manner, and containing such information as the Secretary may
				require.
								(B)Minimum
				requirementsThe Secretary shall require that the application
				contain, at a minimum—
									(i)labor market
				information for the labor market area where the proposed program will be
				implemented, including both current data (as of the date of submission of the
				application) and projections on career opportunities in growing
				industries;
									(ii)a
				request for the grant, specifying the amount of the grant requested and its
				proposed uses;
									(iii)a description of
				the applicant and a statement of its qualifications, including a description of
				the applicant’s relationship with local boards, one-stop operators, local
				unions, entities carrying out registered apprenticeship programs, other
				community groups, and employers, and the applicant’s past experience, if any,
				with rehabilitation or construction of housing or public facilities, and with
				youth education and employment training programs;
									(iv)a
				description of the proposed site for the proposed program;
									(v)a
				description of the educational and job training activities, work opportunities,
				postsecondary education and training opportunities, and other services that
				will be provided to participants, and how those activities, opportunities, and
				services will prepare youth for employment in occupations in demand in the
				labor market area described in clause (i);
									(vi)a
				description of the proposed rehabilitation or construction activities to be
				undertaken under the grant and the anticipated schedule for carrying out such
				activities;
									(vii)a description of
				the manner in which eligible youth will be recruited and selected as
				participants, including a description of arrangements that will be made with
				local boards, one-stop operators, community- and faith-based organizations,
				State educational agencies or local educational agencies (including agencies of
				Indian tribes), public assistance agencies, the courts of jurisdiction,
				agencies operating shelters for homeless individuals and other agencies that
				serve youth who are homeless individuals, foster care agencies, and other
				appropriate public and private agencies;
									(viii)a description
				of the special outreach efforts that will be undertaken to recruit eligible
				young women (including young women with dependent children) as
				participants;
									(ix)a
				description of the specific role of employers in the proposed program, such as
				their role in developing the proposed program and assisting in service
				provision and in placement activities;
									(x)a
				description of how the proposed program will be coordinated with other Federal,
				State, and local activities and activities conducted by Indian tribes, such as
				local workforce investment activities, vocational education programs, adult and
				language instruction educational programs, activities conducted by public
				schools, activities, conducted by community colleges, national service
				programs, and other job training provided with funds available under this
				title;
									(xi)assurances that
				there will be a sufficient number of adequately trained supervisory personnel
				in the proposed program;
									(xii)a description of
				results to be achieved with respect to common indicators of performance for
				youth and lifelong learning, as identified by the Secretary;
									(xiii)a description
				of the applicant’s relationship with local building trade unions regarding
				their involvement in training to be provided through the proposed program, the
				relationship of the proposed program to established registered apprenticeship
				programs and employers, and the ability of the applicant to grant
				industry-recognized skill certification through the program;
									(xiv)a description of
				activities that will be undertaken to develop the leadership skills of
				participants;
									(xv)a
				detailed budget and a description of the system of fiscal controls, and
				auditing and accountability procedures, that will be used to ensure fiscal
				soundness for the proposed program;
									(xvi)a description of
				the commitments for any additional resources (in addition to the funds made
				available through the grant) to be made available to the proposed program
				from—
										(I)the
				applicant;
										(II)recipients of
				other Federal, State or local housing and community development assistance who
				will sponsor any part of the rehabilitation, construction, operation and
				maintenance, or other housing and community development activities undertaken
				as part of the proposed program; or
										(III)entities
				carrying out other Federal, State, or local activities or activities conducted
				by Indian tribes, including vocational education programs, adult and language
				instruction educational programs, and job training provided with funds
				available under this title;
										(xvii)information
				identifying, and a description of, the financing proposed for any—
										(I)rehabilitation of
				the property involved;
										(II)acquisition of
				the property; or
										(III)construction of
				the property;
										(xviii)information
				identifying, and a description of, the entity that will operate and manage the
				property;
									(xix)information
				identifying, and a description of, the data collection systems to be
				used;
									(xx)a
				certification, by a public official responsible for the housing strategy for
				the State or unit of general local government within which the proposed program
				is located, that the proposed program is consistent with the housing strategy;
				and
									(xxi)a certification
				that the applicant will comply with the requirements of the
				Fair Housing Act (42 U.S.C. 3601 et
				seq.) and will affirmatively further fair housing.
									(4)Selection
				criteriaFor an applicant to be eligible to receive a grant under
				this subsection, the applicant and the applicant’s proposed program shall meet
				such selection criteria as the Secretary shall establish under this section,
				which shall include criteria relating to—
								(A)the qualifications
				or potential capabilities of an applicant;
								(B)an applicant’s
				potential for developing a successful YouthBuild program;
								(C)the need for an
				applicant’s proposed program, as determined by the degree of economic distress
				of the community from which participants would be recruited (measured by
				indicators such as poverty, youth unemployment, and the number of individuals
				who have dropped out of secondary school) and of the community in which the
				housing and public facilities proposed to be rehabilitated or constructed is
				located (measured by indicators such as incidence of homelessness, shortage of
				affordable housing, and poverty);
								(D)the commitment of
				an applicant to providing skills training, leadership development, and
				education to participants;
								(E)the focus of a
				proposed program on preparing youth for occupations in demand or postsecondary
				education and training opportunities;
								(F)the extent of an
				applicant’s coordination of activities to be carried out through the proposed
				program with local boards, one-stop operators, and one-stop partners
				participating in the operation of the one-stop delivery system involved, or the
				extent of the applicant’s good faith efforts in achieving such
				coordination;
								(G)the extent of the
				applicant’s coordination of activities with public education, criminal justice,
				housing and community development, national service, or postsecondary education
				or other systems that relate to the goals of the proposed program;
								(H)the extent of an
				applicant’s coordination of activities with employers in the local area
				involved;
								(I)the extent to
				which a proposed program provides for inclusion of tenants who were previously
				homeless individuals in the rental housing provided through the program;
								(J)the commitment of
				additional resources (in addition to the funds made available through the
				grant) to a proposed program by—
									(i)an
				applicant;
									(ii)recipients of
				other Federal, State, or local housing and community development assistance who
				will sponsor any part of the rehabilitation, construction, operation and
				maintenance, or other housing and community development activities undertaken
				as part of the proposed program; or
									(iii)entities
				carrying out other Federal, State, or local activities or activities conducted
				by Indian tribes, including vocational education programs, adult and language
				instruction educational programs, and job training provided with funds
				available under this title;
									(K)the applicant’s
				potential to serve different regions, including rural areas and States that
				have not previously received grants for YouthBuild programs; and
								(L)such other factors
				as the Secretary determines to be appropriate for purposes of carrying out the
				proposed program in an effective and efficient manner.
								(5)ApprovalTo
				the extent practicable, the Secretary shall notify each applicant, not later
				than 5 months after the date of receipt of the application by the Secretary,
				whether the application is approved or not approved.
							(d)Use of Housing
				UnitsResidential housing units rehabilitated or constructed
				using funds made available under subsection (c) shall be available
				solely—
							(1)for rental by, or
				sale to, homeless individuals or low-income families; or
							(2)for use as
				transitional or permanent housing, for the purpose of assisting in the movement
				of homeless individuals to independent living.
							(e)Additional
				Program Requirements
							(1)Eligible
				participants
								(A)In
				generalExcept as provided in subparagraph (B), an individual may
				participate in a YouthBuild program only if such individual is—
									(i)not
				less than age 16 and not more than age 24, on the date of enrollment;
									(ii)a
				member of a low-income family, a youth in foster care (including youth aging
				out of foster care), a youth offender, a youth who is an individual with a
				disability, a child of incarcerated parents, or a migrant youth; and
									(iii)a school
				dropout.
									(B)Exception for
				individuals not meeting income or educational need
				requirementsNot more than 25 percent of the participants in such
				program may be individuals who do not meet the requirements of clause (ii) or
				(iii) of subparagraph (A), but who—
									(i)are basic skills deficient, despite
				attainment of a secondary school diploma or General Education Development
				credential (GED) or other State-recognized equivalent (including recognized
				alternative standards for individuals with disabilities); or
									(ii)have been
				referred by a local secondary school for participation in a YouthBuild program
				leading to the attainment of a secondary school diploma.
									(2)Participation
				limitationAn eligible individual selected for participation in a
				YouthBuild program shall be offered full-time participation in the program for
				a period of not less than 6 months and not more than 24 months.
							(3)Minimum time
				devoted to educational services and activitiesA YouthBuild
				program receiving assistance under subsection (c) shall be structured so that
				participants in the program are offered—
								(A)educational and related services and
				activities designed to meet educational needs, such as those specified in
				clauses (iv) through (vii) of subsection (c)(2)(A), during at least 50 percent
				of the time during which the participants participate in the program;
				and
								(B)work and skill
				development activities such as those specified in clauses (i), (ii), (iii), and
				(viii) of subsection (c)(2)(A), during at least 40 percent of the time during
				which the participants participate in the program.
								(4)Authority
				restrictionNo provision of this section may be construed to
				authorize any agency, officer, or employee of the United States to exercise any
				direction, supervision, or control over the curriculum, program of instruction,
				administration, or personnel of any educational institution (including a
				school) or school system, or over the selection of library resources,
				textbooks, or other printed or published instructional materials by any
				educational institution or school system.
							(5)State and local
				standardsAll educational programs and activities supported with
				funds provided under subsection (c) shall be consistent with applicable State
				and local educational standards. Standards and procedures for the programs and
				activities that relate to awarding academic credit for and certifying
				educational attainment in such programs and activities shall be consistent with
				applicable State and local educational standards.
							(f)Management and
				Technical Assistance
							(1)Secretary
				assistanceThe Secretary may enter into contracts with 1 or more
				entities to provide assistance to the Secretary in the management, supervision,
				and coordination of the program carried out under this section.
							(2)Technical
				assistance
								(A)Contracts and
				grantsThe Secretary shall enter into contracts with or make
				grants to 1 or more qualified national nonprofit agencies, in order to provide
				training, information, technical assistance, and data management to recipients
				of grants under subsection (c).
								(B)Reservation of
				fundsOf the amounts available under subsection (h) to carry out
				this section for a fiscal year, the Secretary shall reserve 5 percent to carry
				out subparagraph (A).
								(3)Capacity
				building grants
								(A)In
				generalIn each fiscal year, the Secretary may use not more than
				3 percent of the amounts available under subsection (h) to award grants to 1 or
				more qualified national nonprofit agencies to pay for the Federal share of the
				cost of capacity building activities.
								(B)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				shall be 25 percent. The non-Federal share shall be provided from private
				sources.
								(g)Subgrants and
				ContractsEach recipient of a grant under subsection (c) to carry
				out a YouthBuild program shall provide the services and activities described in
				this section directly or through subgrants, contracts, or other arrangements
				with local educational agencies, postsecondary educational institutions, State
				or local housing development agencies, other public agencies, including
				agencies of Indian tribes, or private organizations.
						(h)Authorization of
				Appropriations
							(1)In
				generalThere are authorized to be appropriated for each of
				fiscal years 2007 through 2012 such sums as may be necessary to carry out this
				section.
							(2)Fiscal
				yearNotwithstanding section 189(g), appropriations for any
				fiscal year for programs and activities carried out under this section shall be
				available for obligation only on the basis of a fiscal
				year.
							.
			(b)Clerical
			 AmendmentSection 1(b) of the Workforce Investment Act of 1998
			 (relating to the table of contents) is amended by inserting before the item
			 relating to section 174 the following:
				
					
						Sec. 173A. YouthBuild
				program
					
					.
			(c)Exception to
			 Program Year Appropriation Cycle RequirementSection 189(g)(1)(A)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2939(g)(1)(A)) is amended by
			 inserting and section 173A after Except as provided in
			 subparagraph (B).
			(d)Conforming
			 Amendments
				(1)Section 3 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701u) is amended in paragraphs (1)(B)(iii) and (2)(B) of
			 subsection (c), and paragraphs (1)(B)(iii) and (2)(B) of subsection (d), by
			 striking Youthbuild and all that follows and inserting
			 YouthBuild programs receiving assistance under section 173A of the
			 Workforce Investment Act of 1998..
				(2)Section 507(b) of
			 the Native American Housing Assistance and Self-Determination Act of 1996 (25
			 U.S.C. 4183(b)) is amended by striking subtitle D of title IV of the
			 Cranston-Gonzalez National Affordable Housing
			 Act,.
				(3)Section 402 of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12870) is amended by striking the second sentence of
			 subsections (a) and (b).
				(e)Repeal of
			 ProvisionsSubtitle D of title IV of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12899 et seq.) is repealed.
			(f)Effective
			 DateThis section and the amendments made by this section take
			 effect on the earlier of—
				(1)the date of
			 enactment of this Act; and
				(2)September 30,
			 2006.
				3.Transfer of
			 functions and savings provisions
			(a)DefinitionsFor
			 purposes of this section, unless otherwise provided or indicated by the
			 context—
				(1)the term
			 Federal agency has the meaning given to the term
			 agency by section 551(1) of title 5, United States Code;
				(2)the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and
				(3)the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof.
				(b)Transfer of
			 FunctionsThere are transferred to the Department of Labor all
			 functions which the Secretary of Housing and Urban Development exercised before
			 the effective date of this section (including all related functions of any
			 officer or employee of the Department of Housing and Urban Development)
			 relating to subtitle D of title IV of the Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12899 et seq.).
			(c)Determinations
			 of Certain Functions by the Office of Management and BudgetIf
			 necessary, the Office of Management and Budget shall make any determination of
			 the functions that are transferred under subsection (b).
			(d)Personnel
			 Provisions
				(1)AppointmentsThe
			 Secretary of Labor may appoint and fix the compensation of such officers and
			 employees, including investigators, attorneys, and administrative law judges,
			 as may be necessary to carry out the respective functions transferred under
			 this section. Except as otherwise provided by law, such officers and employees
			 shall be appointed in accordance with the civil service laws and their
			 compensation fixed in accordance with title 5, United States Code.
				(2)Experts and
			 consultantsThe Secretary of Labor may obtain the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, and compensate such experts and consultants for each day
			 (including travel time) at rates not in excess of the rate of pay for level IV
			 of the Executive Schedule under section 5315 of such title. The Secretary of
			 Labor may pay experts and consultants who are serving away from their homes or
			 regular place of business travel expenses and per diem in lieu of subsistence
			 at rates authorized by sections 5702 and 5703 of such title for persons in
			 Government service employed intermittently.
				(e)Delegation and
			 AssignmentExcept where otherwise expressly prohibited by law or
			 otherwise provided by this section, the Secretary of Labor may delegate any of
			 the functions transferred to the Secretary of Labor by this section and any
			 function transferred or granted to the Secretary of Labor after the effective
			 date of this section to such officers and employees of the Department of Labor
			 as the Secretary of Labor may designate, and may authorize successive
			 redelegations of such functions as may be necessary or appropriate. No
			 delegation of functions by the Secretary of Labor under this subsection or
			 under any other provision of this section shall relieve the Secretary of Labor
			 of responsibility for the administration of such functions.
			(f)ReorganizationThe
			 Secretary of Labor is authorized to allocate or reallocate any function
			 transferred under subsection (b) among the officers of the Department of Labor,
			 and to establish, consolidate, alter, or discontinue such organizational
			 entities in the Department of Labor as may be necessary or appropriate.
			(g)RulesThe
			 Secretary of Labor is authorized to prescribe, in accordance with the
			 provisions of chapters 5 and 6 of title 5, United States Code, such rules and
			 regulations as the Secretary of Labor determines necessary or appropriate to
			 administer and manage the functions of the Department of Labor.
			(h)Transfer and
			 Allocations of AppropriationsExcept as otherwise provided in
			 this section, the assets, liabilities, grants, contracts, property, records,
			 and unexpended balances of appropriations, authorizations, allocations, and
			 other funds used, held, arising from, available to, or to be made available in
			 connection with the functions transferred by this section, subject to section
			 1531 of title 31, United States Code, shall be transferred to the Department of
			 Labor. Unexpended funds transferred pursuant to this subsection shall be used
			 only for the purposes for which the funds were originally authorized and
			 appropriated.
			(i)TransfersThe
			 Director of the Office of Management and Budget, at such time or times as the
			 Director shall provide, is authorized to make such determinations as may be
			 necessary with regard to the functions transferred by this section, and to make
			 such dispositions of assets, liabilities, grants, contracts, property, records,
			 and unexpended balances of appropriations, authorizations, allocations, and
			 other funds used, held, arising from, available to, or to be made available in
			 connection with such functions, subject to section 1531 of title 31, United
			 States Code, as may be necessary to carry out the provisions of this section.
			 The Director of the Office of Management and Budget shall provide for the
			 termination of the affairs of all entities terminated by this section and for
			 such further measures and dispositions as may be necessary to effectuate the
			 purposes of this section.
			(j)Savings
			 Provisions
				(1)Continuing
			 effect of legal documentsAll orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates, licenses,
			 registrations, privileges, and other administrative actions—
					(A)which have been
			 issued, made, granted, or allowed to become effective by the President, any
			 Federal agency or official thereof, or by a court of competent jurisdiction, in
			 the performance of functions which are transferred under this section;
			 and
					(B)which are in
			 effect at the time this section takes effect, or were final before the
			 effective date of this section and are to become effective on or after the
			 effective date of this section,
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Secretary of Labor or other authorized official, a court of competent
			 jurisdiction, or by operation of law.(2)Proceedings not
			 affectedThe provisions of this section shall not affect any
			 proceedings, including notices of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending before the
			 Department of Housing and Urban Development at the time this section takes
			 effect, with respect to functions transferred by this section but such
			 proceedings and applications shall be continued. Orders shall be issued in such
			 proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this section had not been enacted, and orders
			 issued in any such proceedings shall continue in effect until modified,
			 terminated, superseded, or revoked by a duly authorized official, by a court of
			 competent jurisdiction, or by operation of law. Nothing in this paragraph shall
			 be deemed to prohibit the discontinuance or modification of any such proceeding
			 under the same terms and conditions and to the same extent that such proceeding
			 could have been discontinued or modified if this section had not been
			 enacted.
				(3)Suits not
			 affectedThe provisions of this section shall not affect suits
			 commenced before the effective date of this section, and in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and with the same effect as if this section had not been enacted.
				(4)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Department of Housing and Urban Development, or by or against any
			 individual in the official capacity of such individual as an officer of the
			 Department of Housing and Urban Development, shall abate by reason of the
			 enactment of this section.
				(5)Administrative
			 actions relating to promulgation of regulationsAny
			 administrative action relating to the preparation or promulgation of a
			 regulation by the Department of Housing and Urban Development relating to a
			 function transferred under this section may be continued by the Department of
			 Labor with the same effect as if this section had not been enacted.
				(k)SeparabilityIf
			 a provision of this section or its application to any person or circumstance is
			 held invalid, neither the remainder of this section nor the application of the
			 provision to other persons or circumstances shall be affected.
			(l)TransitionThe
			 Secretary of Labor is authorized to utilize—
				(1)the services of
			 such officers, employees, and other personnel of the Department of Housing and
			 Urban Development with respect to functions transferred to the Department of
			 Labor by this section; and
				(2)funds appropriated
			 to such functions for such period of time,
				as may
			 reasonably be needed to facilitate the orderly implementation of this
			 section.(m)Accomplishing
			 Orderly TransferConsistent with the requirements of this
			 section, the Secretary of Labor and the Secretary of Housing and Urban
			 Development shall take such actions as the Secretaries determine are
			 appropriate to accomplish the orderly transfer of functions as described in
			 subsection (b).
			(n)Administration
			 of Prior GrantsNotwithstanding any other provision of this Act,
			 grants awarded under subtitle D of title IV of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12899 et seq.) with funds appropriated for fiscal
			 year 2006 or a preceding fiscal year shall be subject to the continuing
			 authority of the Secretary of Housing and Urban Development under the
			 provisions of such subtitle, as in effect on the day before the date of
			 enactment of this Act, until the authority to expend applicable funds for the
			 grants, as specified by the Secretary of Housing and Urban Development, has
			 expired and the Secretary has completed the administrative responsibilities
			 associated with the grants.
			(o)ReferencesA
			 reference in any other Federal law, Executive order, rule, regulation, or
			 delegation of authority, or any document of or relating to—
				(1)the Secretary of
			 Housing and Urban Development with regard to functions transferred under
			 subsection (b), shall be deemed to refer to the Secretary of Labor; and
				(2)the Department of
			 Housing and Urban Development with regard to functions transferred under
			 subsection (b), shall be deemed to refer to the Department of Labor.
				(p)Effective
			 DateThis section takes effect on the earlier of—
				(1)the date of
			 enactment of this Act; and
				(2)September 30,
			 2006.
				
